Per Curiam.
Plaintiffs brought this action to recover damages for injuries sustained in a collision between an automobile in which they were riding as guests, and the automobile driven by defendant John J. Albeck.
The trial court found that plaintiffs’ injuries were not caused by the negligence of defendant, and entered judgment dismissing the action.
Plaintiffs’ appeal challenges this finding, but the evidence does not preponderate against it. Consequently, we will not disturb it.
Plaintiffs also contend that the court erroneously rejected an exhibit which they offered in evidence. The record discloses that this exhibit was admitted in evidence “subject to such consideration as the Court thinks it is entitled to.” In his oral decision, the trial judge stated that he did not ‘“give much weight” to the exhibit, but it was not rejected.
The judgment is affirmed.